IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1070
                            Filed September 23, 2015


IN THE INTEREST OF D.L.-T.,
Minor Child,

T.T., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Julie A.

Schumacher, District Associate Judge.



       The father appeals the juvenile court’s termination of his parental rights to

his child D.L.-T. AFFIRMED.



       John Moeller of John S. Moeller, P.C., Sioux City, for appellant father.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Patrick Jennings, County Attorney, and Dewey P. Sloan, Assistant

County Attorney.

       Joseph W. Kertels of Juvenile Law Center, Sioux City, attorney and

guardian ad litem for minor child.




       Considered by Doyle, P.J., and Mullins, and Bower, JJ.
                                         2


DOYLE, Presiding Judge.

       The father appeals the juvenile court’s termination of his parental rights to

his child, D.L.-T. He asserts the State failed to prove by clear and convincing

evidence his rights should be terminated pursuant to Iowa Code sections

232.116(1)(d) and (f) (2013).

       We review termination proceedings de novo. See In re A.M., 843 N.W.2d
100, 110 (Iowa 2014).       The three-step statutory framework governing the

termination of parental rights is well established and need not be repeated here.

See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010). Since the father has challenged

only the first step (grounds for termination) we will limit our review to an analysis

of the first step.

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). To terminate the

father’s parental rights pursuant to section 232.116(1)(f), the State must prove:

(1) the child is four years of age or older; (2) the child has been adjudicated a

child in need of assistance (CINA); (3) the child has been removed from the

physical custody of the child’s parents for at least twelve of the last eighteen

months, or for the last twelve consecutive months; and (4) there is clear and

convincing evidence that at the present time the child cannot be returned to the

custody the child’s parents as provided in section 232.102.          The first three

elements are not in dispute. The father’s claim on appeal implicates the fourth

element.
                                           3


       D.L.-T. and his half-siblings were removed from parental custody in

October 2013, due to physical abuse inflicted on D.L.-T. by his mother and

stepfather. D.L.-T. was subsequently adjudicated a child in need of assistance

(CINA). The facts leading up to the removal are set forth in our opinion, In re

N.L.-S., No. 14-2045, 2015 WL 576572, at *1-2 (Iowa Ct. App. Feb. 11, 2015),

and need not be repeated here. The mother’s parental rights to D.L.-T. were

terminated in December 2014, and the termination of parental rights was affirmed

by this court.1 Id. at *6. At that time, the juvenile court concluded “that while [the

father] may not be equipped to parent [D.L.-T.] independently, termination of his

[parental rights] at this time would not be in [D.L.-T.’s] best interests.” The court

ordered the father be granted an additional six months to work toward

reunification efforts pursuant to section 232.104.

       A second hearing on the State’s petition for termination of the father’s

parental rights was held in June 2015. The juvenile court issued a thorough and

well-reasoned order terminating the father’s parental rights, and we adopt the

findings of fact and conclusions of law in the juvenile court’s order as our own.

Although replicating the juvenile court’s findings and conclusions here would

serve no useful purpose, we observe the juvenile court specifically found in part:

              Since the initiation of this case, [the father] has received
       services through Siouxland Mental Health, attended parenting
       classes, and participated in a substance abuse evaluation due to
       the history of usage. [The father] continues to struggle with mental
       health. He has poor memory and does not have the skills
       necessary at this time to be a parent for [D.L.-T.]. He has never
       parented [D.L.-T.] in the six years of his [child’s] life.
              ....

1
 The mother’s and the biological father’s parental rights to D.L.-T’s five half-siblings
were also terminated.
                                          4


               [A psychological] evaluation set forth that the primary issue
       for [the father] would be his ability to provide consistently for the
       needs of a young child, given [the father’s] limitations and problems
       with emotional stability. That report indicated that significant
       outside resources for support would be necessary in order for the
       father to parent.
               ....
               [The father] has significant intellectual deficiencies and
       mental health issues which he is unable to manage on a consistent
       basis, despite the additional time afforded to the father. [The
       father] continued to use alcohol as recent[ly] as January 2015.
       [The father’s] attendance and participation in services has been
       mostly inconsistent and appears to become consistent only right
       before court hearings. [D.L.-T.] also has significant behavioral and
       mental health issues. Given [the father’s] deficiencies and [D.L.-
       T.’s] needs, the court does not believe any additional time would
       correct the current circumstances. Further, any additional time
       would be to the detriment of the child. [D.L.-T.] could not be safely
       returned to [the] father’s care without suffering ongoing and harmful
       effects of being a child in need of assistance. [D.L.-T.] has
       expressed [a desire] to be adopted. It is reported that at the age of
       only six years old, [D.L.-T.] cries when discussing [D.L.-T.’s] future
       with the case manager.          [D.L.-T.] is in need of immediate
       permanency.

The juvenile court concluded the State presented clear and convincing evidence

to terminate the father’s parental rights pursuant to section 232.116(1)(f). Upon

our de novo review, we agree.

       The juvenile court found, “The addition of six months has not resulted in

[the father] being put in a position to be able to parent [the] child. [D.L.-T.] could

not be in [the] father’s custody now or at any time in the foreseeable future.” The

father has significant intellectual deficiencies and mental health issues that he is

unable to manage on a consistent basis.           This did not change during the

additional six months the father was granted. He was not able to move past

supervised visits with D.L.-T. Any additional time in limbo would not be in D.L.-

T.’s interest.
                                          5


       As we have stated numerous times, children are not equipped with pause

buttons.   “The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.” In re A.C., 415 N.W.2d
609, 613 (Iowa 1987). While the law requires a “full measure of patience with

troubled parents who attempt to remedy a lack of parenting skills,” this patience

has been built into the statutory scheme of chapter 232. See In re C.B., 611
N.W.2d 489, 494 (Iowa 2000).        Our supreme court has explained that “the

legislature, in cases meeting the conditions of [the Iowa Code], has made a

categorical determination that the needs of a child are promoted by termination of

parental rights.” In re M.W., 458 N.W.2d 847, 850 (Iowa 1990) (discussing then

Iowa Code section 232.116(1)(e)). Consequently, “[t]ime is a critical element,”

and parents simply “cannot wait until the eve of termination, after the statutory

time periods for reunification have expired, to begin to express an interest in

parenting.” C.B., 611 N.W.2d at 495. At some point, as is the case here, the

rights and needs of the child must rise above the rights and needs of the parent.

See In re C.S., 776 N.W.2d 297, 299 (Iowa Ct. App. 2009). The public policy of

the state having been legislatively set, we are obligated to heed the statutory

time periods for reunification. We agree with the juvenile court that additional

time would not correct the situation.

       We affirm the juvenile court’s order terminating the father’s parental rights.

       AFFIRMED.